                          UNITED STATES DISTRICT COURT
                                   OFFICE OF THE CLERK
                                  Eastern District of Oklahoma
                                         P. O. Box 607
                              MUSKOGEE, OKLAHOMA 74402-0607

PATRICK KEANEY                                                              TELEPHONE
  Clerk                                                                    (918) 684-7920




                              October 3, 2019

James Ezell, III 237370
Davis Correctional Facility
6888 E. 133rd Rd
Holdenville, OK 74848

        RE: CIV-19-302-JHP-SPS

Dear Mr. Ezell,

      We are providing you with USM-285 forms to complete for each of the named
defendants. Please make sure the address for each defendant is correct when you fill
out the forms and sign and date each one. Please return the forms within (10) days
or by 10/14/19. Your prompt attention is appreciated.

                                     Sincerely,
                                     Patrick Keaney, Clerk


                                     By:s/ a green
                                           Deputy Clerk




PK/ag

Enclosures
